Exhibit 10.1

 

[g99511ka01i001.jpg]

 

April 18, 2012

 

Robert Mayson

c/o RealD Inc.

100 N. Crescent Dr., Suite 200

Beverly Hills, CA 90210

 

Dear Robert:

 

On behalf of RealD Inc., a Delaware corporation (the “Company”), I am pleased to
provide you with this letter setting forth the terms and conditions of your
continued employment with the Company (the “Agreement”).  This Agreement amends,
restates and entirely supersedes the terms of your employment with the Company
which were previously set forth in your May 25, 2010 employment agreement with
the Company.

 

1.                                       Title; Duties; Reporting.  You will
serve as the Company’s Managing Director, RealD Europe and EVP Cinema, EMEA
(“Managing Director”) and shall report directly to the Company’s President,
Worldwide Cinema.    You understand and agree that (i) you have voluntarily
resigned from your prior position as President of the Company’s Consumer
Electronics division; (ii) you will no longer be an executive officer of the
Company; and  (iii) such change in your position and the geographic location of
where you will be primarily rendering your services does not constitute “Good
Reason” as defined under both this Agreement or your prior employment agreement
with the Company and (iv) you specifically waive any claim that these changes in
your employment constitute Good Reason.  You shall be a member of the Company’s
management team and shall have such duties and responsibilities as shall be
consistent with your position.  You shall work out of the Company’s headquarters
in Beverly Hills, CA.  You will also devote your full time, efforts, abilities,
and energies to promote the general welfare and interests of the Company and any
related enterprises of the Company.  You will loyally, conscientiously, and
professionally do and perform all duties and responsibilities of your position,
as well as any other duties and responsibilities as will be reasonably assigned
to you by the Company, consistent with your position.  You will strictly adhere
to and obey all Company rules, policies, procedures, regulations and guidelines
including, but not limited to, those contained in the Company’s employee
handbook, as well as any others that the Company may establish.  You will
strictly adhere to all applicable foreign, state and/or federal laws and/or
regulations relating to your employment with the Company.

 

(a)                                  No Conflicting Obligations.  By signing
this Agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Effective Date.  The effective date of this
Agreement shall be April 18, 2012 (the “Effective Date”).

 

(c)                                  Outside Activities.  Notwithstanding
anything to the contrary contained herein, you may (i) serve as a director or
member of a committee or organization involving no actual or potential conflict
of interest with the Company and its subsidiaries and affiliates; (ii) deliver
lectures and fulfill speaking engagements; (iii) engage in charitable and
community activities; and (iv) invest your personal assets in such form or
manner that will not violate this Agreement; provided, however, that the
activities described in clauses (i), (ii), (iii) or (iv) do not materially
affect or interfere with the performance of your duties and obligations to the
Company and further provided that the Company’s Chief Executive Officer must
provide its advance written consent with respect to the items referenced in
clause (i).

 

2.                                       Term.

 

(a)                                  Length of Term.  The term of this Agreement
shall extend from the Effective Date through March 31, 2013 (“Term”) unless
terminated earlier in accordance with the terms herein.  On April 1, 2013 and
again on April 1, 2014, the end date of the Term shall automatically be extended
by one (1) additional year until March 31, 2014 and March 31, 2015, unless
either party has previously provided at least ninety (90) days’ prior written
notice to the other party to not so extend the Term. Upon expiration of the
Term, except as provided in Section 2(c) below, your employment with the Company
shall terminate (if not terminated earlier in accordance with the terms
herein).  The terms of Sections 8 through 15 shall survive any termination or
expiration of this Agreement or of your employment.

 

(b)                                 Resignation.  Upon termination of your
employment for any reason, you shall be deemed to have immediately resigned from
all positions as an employee, officer and/or director with the Company, and any
of its affiliates, as of your last day of employment.

 

(c)                                  At-Will Status.  If you and the Company
mutually agree to continue your employment after the Term, then your employment
shall thereafter continue on an “at will” basis and during such at-will period
either party can terminate your employment without obligation (including without
limitation any obligation to provide severance payments or benefits) and/or the
Company can change any or all of the terms of your employment at any time for
any reason or no reason by providing written notice of the same.  For the
avoidance of doubt, no advance written notice will be required to effectuate a
termination of your employment after the expiration of the Term.

 

(d)                                 No Eligibility for Severance.  For the
avoidance of doubt, the expiration of the Term shall not trigger any rights to
or eligibility for severance, including without limitation those payments and
benefits described under Sections 3(d)(i) or 3(d)(ii).

 

2

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

(a)                                  Base Salary.

 

(i)                                     Your base salary will continue to be USD
$400,000 per annum, less all applicable US and foreign taxes and required
withholdings and deductions, payable in accordance with the Company’s standard
payroll procedures.

 

(ii)                                  For all purposes of this Agreement, the
term “Base Salary” shall refer to the base salary in effect from time to time. 
During the Term, your Base Salary will be reviewed annually and is subject to
adjustment at the discretion of the Company’s Board of Directors (“Board”).

 

(b)                                 Bonus.

 

(i)                                     During the period from the Effective
Date through the end of the Company’s fiscal year 2013 in March 2013, if
trailing twelve (12) month sales from the Consumer Electronics Division exceed
USD $10 Million, you will be eligible for a one-time bonus of USD $200,000, less
all applicable withholdings and deductions.  Such bonus will be paid within 30
days after the Company has determined that the foregoing objective has been
satisfied and you must remain continuously employed by the Company through the
date of payment in order to receive such payment.

 

(ii)                                  During the period from February 25, 2010
through the end of the Company’s fiscal year 2013 in March 2013, if contracted
binding orders from the Consumer Electronics Division exceed USD $10 Million,
you will be eligible for a one-time bonus of USD $200,000, less all applicable
withholdings and deductions.  Such bonus will be paid within 30 days after the
Company has determined that the foregoing objective has been satisfied and you
must remain continuously employed by the Company through the date of payment in
order to receive such payment.

 

(iii)                               During each fiscal year of the Term, you
will annually be eligible to earn a cash performance bonus (“Performance Bonus”)
with a target amount of eighty percent (80%) of your Base Salary.  Your actual
bonus amount under clause (b) for fiscal year 2012, if any, shall be based on
your successful completion of the performance objectives (“MBO Goals”)
prescribed and established by the Company.  Thereafter, the MBO Goals will
continue to be prescribed and established by the Company and you may have input
into the development of such MBO Goals (provided that MBO Goals may be replaced
with a successor incentive plan for you (and/or other employees) at the
direction of a compensation committee of the Board acting in good faith).  The
Performance Bonus shall be paid to you no later than the 15th day of the third
month immediately following the fiscal year with respect to which the
Performance Bonus relates.  To earn any Performance Bonus, you must remain

 

3

--------------------------------------------------------------------------------


 

employed by the Company through the end of the fiscal year(s) with respect to
which the Performance Bonus relates, except in the event a “Pro-Rated Bonus”
(defined below) is payable pursuant to Section 3(d)(i)(B) below (Qualifying
Termination), Section 4(d) below (death) or Section 4(e) below (Disability).

 

(c)                                  Company-Sponsored Benefits.

 

As a member of the management team of the Company, you will also be eligible to
receive all employee benefits pursuant to the Company’s standard benefit plans
that the Company generally provides to the other members of the management team
that may be in effect from time to time.  These currently include, without
limitation, paid vacation, group health benefits, 401(k) retirement benefits,
business expense reimbursements, PTO, sick time and Company paid holidays.  The
Company may, in its sole discretion and from time to time, amend or eliminate
any of these benefits.

 

(d)                                 Severance and Other Termination Benefits.

 

(i)                                     Qualifying Termination.  If your
employment is terminated during the Term without Cause (as defined below) by the
Company or by you for “Good Reason” (as defined below) (each, a “Qualifying
Termination”), the Company shall pay you (or cause to occur, as applicable) each
of the following:

 

(A)                              cash severance installment payments in an
aggregate amount equal to one hundred percent (100%) of your annual Base Salary
as in effect on your Termination Date (“Cash Severance”) being paid in ten
monthly pro-rata installments with the first installment of Cash Severance being
paid on the 90th day after your “separation from service” (within the meaning of
Internal Revenue Code (“Code”) Section 409A) from the Company (“Termination
Date”) and the last installment being paid on the first anniversary of the
Termination Date;

 

(B)                                a pro-rated cash Performance Bonus,
calculated as follows:  the product of (x) the Performance Bonus that would have
been earned during the fiscal year in which the Qualifying Termination occurred,
assuming that the Qualifying Termination had not occurred and that you remained
as the Managing Director through the end of such fiscal year, which Performance
Bonus, if any, shall be based on the extent to which the Company achieved the
MBO Goals (or the performance standards set forth in any successor incentive
plan) during such fiscal year, multiplied by (y) a fraction, the numerator of
which is the number of days of the Company’s fiscal year prior to the
Termination Date and the denominator of which is 365 days.  This pro-rated
Performance Bonus (a “Pro-Rated Bonus”) shall be paid to you no later than the
15th day of the third month

 

4

--------------------------------------------------------------------------------


 

immediately following the fiscal year in which the Qualifying Termination has
occurred;

 

(C)                                the Company will continue to pay the cost (to
the same extent that the Company was doing so immediately before the Termination
Date) for all group employee benefit coverage continuation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
comparable UK law, to the same extent provided by the Company’s group plans
immediately before the Termination Date for twelve (12) months after the
Termination Date or until you become eligible for group insurance benefits from
another employer, whichever occurs first, provided that you timely elect COBRA
coverage or coverage under any comparable UK law (in either case, “COBRA
Benefits”).  You agree (i) at any time either before or during the period of
time you are receiving benefits under this subsection (C), to inform the Company
promptly in writing if you become eligible to receive group health coverage from
another employer; and (ii) that you may not increase the number of your
designated dependents, if any, during this time unless you do so at your own
expense.  The period of such COBRA Benefits shall be considered part of your
COBRA coverage entitlement period, and may, for tax purposes, be considered
income to you; and

 

(D)                               the “Accrued Obligations” (defined below) as
of the Termination Date.

 

For avoidance of doubt, the payments and benefits that may be provided under
Sections 3(d)(i) above or 3(d)(ii) below shall not be provided more than once
and if payments and benefits are provided under either one of these subsections,
then no payments or benefits will otherwise be provided again under either one
of these subsections.

 

(ii)                                  Change in Control.  If, during the Term,
there is a Qualifying Termination and your Termination Date occurs (because of
such Qualifying Termination) during the time period that commences on the date
that is ninety (90) days before a “Change in Control” (defined below) and
extends through March 31, 2013, then: (a) the amount of the total Cash Severance
in Section 3(d)(i)(A) shall be equal to one hundred percent (100%) of the then
annual Base Salary plus an additional eighty percent (80%) of the then annual
Base Salary if the Change in Control occurs after March 31, 2012; (b) the
duration of your COBRA Benefits under Section 3(d)(i)(C) shall be increased from
twelve months to eighteen (18) months; and (c) one hundred percent (100%) of any
stock options and other Company equity compensation incentives granted to you
either before or during the Term (collectively, the “Equity Incentives”) (but
excluding any portion of any performance-based stock option or any other
performance awards

 

5

--------------------------------------------------------------------------------


 

which are/were forfeited due to failure to achieve the requisite performance
objectives) which are outstanding and unvested as of the Termination Date shall
become fully vested and exercisable as of the later of your Termination Date or
immediately prior to the date of the Change in Control.  Subject to Section 15
below, your Cash Severance shall instead be fully paid to you in a single lump
sum payment on the 90th day after your Termination Date.

 

(iii)                               Release of Claims.  Notwithstanding anything
to the contrary, in order to receive any payments or benefits under
Section 3(d)(i) or Section 3(d)(ii) as applicable, you must timely execute and
deliver (and not revoke) a separation agreement and general release of claims in
favor of the Company, any affiliates or related entities, and their employees
and affiliates, in the form and content acceptable to the Company, within the
time period specified in the release, but in no event after the 60th day
following the Termination Date.  However, you shall receive payment or benefits
from the Company of the Accrued Obligations, as applicable, regardless of
whether a separation agreement and general release of claims in the form and
content acceptable to the Company is executed and timely provided to the
Company.

 

(iv)                              Golden Parachute Excise Tax.  If any payment
or benefit received or to be received by you (including any payment or benefit
received pursuant to this Agreement or otherwise) would be (in whole or part)
subject to the excise tax imposed by Code Section 4999, or any successor
provision thereto, or any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then, the payments or benefits provided under
this Agreement or any other agreement pursuant to which you receive payments
that give rise to the Excise Tax will either be (a) paid in full or (b) reduced
to the extent necessary to make such payments and benefits not subject to such
Excise Tax.  The Company shall reduce or eliminate the payments first by
reducing those payments that are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
that are to be paid the farthest in time from the determination.  You shall
receive the greater, on an after-tax basis, of (a) or (b).  However, if the
imposition of such Excise Tax could be avoided by approval of stockholders as
described in Code Section 280G(b)(5)(B), then you may request the Company to
solicit a vote of such stockholders (described in Code Section 280G(b)(5)(B) and
in which case you will cooperate and execute any such waivers of compensation as
may be necessary to enable the stockholder vote to comply with the requirements
specified under Code Section 280G and the regulations promulgated thereunder. 
In no event will the Company be required to gross up any payment or benefit to
you to avoid the effects of the Excise Tax or to pay any regular or excise taxes
arising from the application of the Excise Tax.  Unless the Company and you
otherwise agree in writing, any parachute payment calculation will be made in
writing by independent public accountants selected by the Company,

 

6

--------------------------------------------------------------------------------


 

whose calculations will be conclusive and binding upon the Company and you for
all purposes.  The Company and you will furnish to the accountants such
information and documents as the accountants may reasonably request in order to
make a parachute payment determination.  The accountants also will provide its
calculations, together with detailed supporting documentation, both to the
Company and to you.  As expressly permitted by Q/A #32 of the Code Section 280G
regulations, with respect to performing any present value calculations that are
required in connection with this Section, the parties affirmatively elect to
utilize the Applicable Federal Rates that are in effect in February 2012 (the
“February 2012 AFRs”) and the accountants shall therefore use such February 2012
AFRs in their determinations and calculations.

 

(e)                                  Expense Reimbursement.  You shall be
reimbursed for all documented reasonable business expenses that are incurred in
the ordinary course of business in accordance with the Company’s expense
reimbursement policy as in effect from time to time.  Any reimbursements or
in-kind benefits provided under this Agreement that are subject to Section 409A
shall be made or provided in compliance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a fiscal year may not affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the fiscal year following the year in which the expense is incurred,
and (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

4.                                       Other Termination Rules.

 

Notwithstanding anything to the contrary in this Agreement whether express or
implied, the Company may at any time terminate your employment with the Company
and the Term, for any reason or no reason, and with or without Cause, and you
may resign from your employment with or without Good Reason and terminate the
Term, all as set forth in greater detail in this Section 4.  If your employment
terminates due to your resignation without Good Reason, or due to your death or
Disability or by the Company for Cause, or the Agreement is terminated at the
end of the Term, then you will not be eligible for any severance benefits,
except as provided in Sections 4(d) and 4(e).

 

(a)                                  The following definitions shall apply for
purposes of this Agreement:

 

(i)                                     “Accrued Obligations” shall mean the sum
of (i) any portion of your accrued but unpaid Base Salary through the
Termination Date; (ii) subject to Section 15, any compensation previously earned
but deferred by you (together with any interest or earnings thereon) that has
not yet been paid and that is not otherwise to be paid at a later date pursuant
to any deferred compensation arrangement of the Company to which you are a
party, if any; (iii) your accrued

 

7

--------------------------------------------------------------------------------


 

but unpaid vacation pay through the Termination Date; (iv) any reimbursements
that you are entitled to receive under Section 3(e) of the Agreement or
otherwise; and (v) any vested benefits or amounts that you are otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company in accordance with the terms thereof
(other than any such plan, policy, practice or program of the Company that
provides benefits in the nature of severance or continuation pay).

 

(ii)                                  “Cause” shall mean (i) your commission of
fraud, (ii) your willful misconduct, (iii) your material violation of Company
policies or practices, (iv) your use or disclosure of Confidential Information
(as defined below) that is unauthorized by this Agreement, or (v) your
performance of any act or omission which, if you were prosecuted, would
constitute a felony, in each case as determined by the Board (or a committee of
members of the Board), whose determination shall be conclusive and binding.

 

(iii)                               “Change in Control” shall mean:

 

(1)                                  any person or group of persons (as defined
in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (
the “Exchange Act”) together with its affiliates, but excluding (i) the Company
or any of its subsidiaries, (ii) any employee benefit plans of the Company, or
(iii) a corporation or other entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually, a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 50% or more of the combined voting power of the Company’s
then-outstanding securities (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates);

 

(2)                                  the consummation of a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or other entity regardless of which entity is the
survivor, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company, such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation;

 

(3)                                  there is consummated an agreement for the
sale or disposition of all or substantially all of the Company’s assets; or

 

8

--------------------------------------------------------------------------------


 

(4)                                  any liquidation or dissolution of the
Company.

 

(iv)                              “Confidential Information” shall mean:  The
Company’s confidential and proprietary business information, including but not
limited to the Company’s products, services, customers, contracts, fees, prices,
costs, business affairs, marketing, accounting, financial statements, employees,
research, inventions, data, software, and any other confidential and proprietary
business information of any kind, nature or description, tangible or intangible,
in whatever form.

 

(v)                                 “Disability” shall mean your
medically-determined incapacity due to physical or mental illness which makes
you unable to perform substantially the duties pertaining to your employment
with or without reasonable accommodation for a period of six (6) consecutive
months.

 

(vi)                              “Good Reason” shall mean any one or more of
the following: (1) a material diminution in your Base Salary, (2) a material
diminution in your authority, duties, reporting or responsibilities as the
Managing Director, (3) a material change in the geographic location at which you
must perform your services to the Company, which shall be defined to be a
relocation of your principal workplace to a new location that is more than
thirty miles away from the workplace location specified in Section 1 above, or
(4) a material breach by the Company of this Agreement.

 

(vii)                           “Separation from Service” has the meaning set
forth in Treasury Regulations Section 1.409A-1(h)(1).

 

(viii)                        “termination or resignation for Good Reason” shall
mean any termination or resignation by you of your employment for Good Reason.

 

(ix)                                “termination without Cause” shall mean any
termination of your employment by the Company for any reason other than Cause or
your death or Disability.

 

(b)                                 Termination for Cause. The Company may
terminate your employment and the Term at any time for Cause; provided, however,
that in the event the Board determines to terminate your employment for Cause,
such termination shall only become effective if the Board shall first provide
you with written notice detailing the alleged grounds for such Cause, and if
such act or omission is susceptible to cure, provide you a 30 day period to cure
such act or omission.  Upon a termination of your employment by the Company for
Cause, you only will be entitled to any salary and other benefits earned, but
unpaid (including accrued but unpaid vacation), and any reimbursement for
expenses owed to you by the Company, as of the Termination Date.

 

9

--------------------------------------------------------------------------------


 

(c)           Termination without Cause.   The Company shall have the unilateral
right to terminate your employment and the Term at any time without Cause, and
without notice, in the Company’s sole and absolute discretion.  Any such
termination without Cause shall not constitute a breach of any term of this
Agreement, express or implied, or a wrongful deprivation of your office or
position.   If the Company terminates your employment and the Term without
Cause, it shall be treated as a Qualifying Termination and the Company shall
have no obligation to you, except to continue to pay you (or cause to occur, if
applicable) the amounts (and actions) set forth in Sections 3(d)(i) or
3(d)(ii) above in accordance with the terms thereof and any related provisions
of this Agreement.

 

(d)           Termination due to Death.  Your employment and the Term will be
automatically terminated on the date of your death.  In the event of your death,
the Company shall pay your estate or assignees (or allow your estate or
assignees to retain, as applicable) within thirty (30) days of the Termination
Date the Accrued Obligations, subject to Section 15 below.  In addition, you
shall be eligible to receive a Pro-Rated Bonus for the year in which your
employment is terminated, calculated with reference to the Termination Date and
calculated and paid as provided in Section 3(d)(i)(B) above.  The vested Equity
Incentives as of the date of your death shall be exercisable by your estate or
assignees until the earliest of (x) twelve (12) months following the Termination
Date; (y) the scheduled expiration date of the Equity Incentives; or (z) the
date on which the Equity Incentives are canceled (and not substituted or
assumed) pursuant to a Change in Control or merger or acquisition or similar
transaction involving the Company.

 

(e)           Termination due to Disability.  If you are subject to a
Disability, and if within thirty (30) days after written notice is provided to
you by the Company you shall not have returned to perform substantially your
duties, your employment and the Term may be terminated by the Company for
Disability.  During any period prior to such termination during which you are
unable to perform substantially such duties due to Disability, the Company shall
continue to pay all amounts required to be paid under this Agreement (including
without limitation your Base Salary), offset by any amounts payable to your
under any disability insurance plan or policy provided by the Company, and the
Company shall continue to provide all benefits to you hereunder.  Upon
termination of your employment due to Disability, the Company shall pay you (or
allow you to retain, as applicable) within thirty (30) days of such termination
the Accrued Obligations, subject to Section 15 below.  In addition, you shall be
eligible to receive a Pro-Rated Bonus for the year in which your employment is
terminated, calculated with reference to the Termination Date and calculated and
paid as provided in Section 3(d)(i)(B) above.  The vested Equity Incentives as
of the Termination Date shall be exercisable by you until the earliest of
(x) twelve (12) months following the Termination Date; (y) the scheduled
expiration date of the Equity Incentives; or (z) the date on which the Equity
Incentives are canceled (and not substituted or assumed) pursuant to a Change in
Control or merger or acquisition or similar transaction involving the Company.

 

(f)            Resignation for Good Reason.  You may terminate your employment
and the Term at any time for Good Reason, provided that you provide written
notice to the

 

10

--------------------------------------------------------------------------------


 

Company describing the existence of any Good Reason condition(s) within ninety
(90) days of the date of the initial existence of the condition(s) or else you
will be deemed to have waived any Good Reason with respect to such
condition(s).  Upon the Company’s receipt of such written notice, the Company
shall then have thirty (30) days during which it may cure or remedy the
condition(s).  If the Company does cure or remedy the condition(s) during such
thirty (30) day period then Good Reason will be deemed to have not occurred with
respect to such condition(s).  If the Company does not cure or remedy the
condition(s) during such thirty (30) day period then your employment with the
Company and the Term shall be terminated for Good Reason as of the day following
the expiration of the thirty (30) day cure/remedy period.  If you terminate your
employment for Good Reason in accordance with the provisions of this
Section 4(f), it shall be treated as a Qualifying Termination and the Company
shall pay you (or cause to occur, if applicable) the amounts (and actions) set
forth in Sections 3(d)(i) or 3(d)(ii) above in accordance with the terms thereof
and any related provisions of this Agreement.

 

(g)           Resignation without Good Reason.  You may terminate your
employment and the Term at any time for no reason, or for any reason that does
not otherwise constitute Good Reason, in your sole and absolute discretion, but
only if you provide written notice to the Company at least six (6) months prior
to the effective date of your resignation (and such notice must specify the
effective date of your resignation of employment).  In the event you so
terminate your employment without Good Reason, you shall only be entitled to
receive (subject to Section 15 below) the Accrued Obligations through the
effective date of your resignation, as well as all other compensation and
benefits required under this Agreement through the effective date of your
resignation, and neither you nor the Company shall have any further obligations
to the other except as set forth in Section 8 (Confidential Information),
Section 9 (Covenants) and Sections 10 through and including 15.  However, in the
event you terminate your employment without Good Reason and your Termination
Date occurs prior to the end of the required minimum six-month notice period
provided in this Section 4(g), then all of your stock options and stock
appreciation rights shall immediately expire and be forfeited as of such
Termination Date.  The Company is not obligated to actually utilize your
services at any time during the six-month period preceding the effective date of
your resignation, and may prevent you from accessing any of the Company premises
or resources during such six-month period.  Additionally, as long as the Company
provides you with any compensation and benefits that would have been earned by
you pursuant to Sections 3(a), 3(b) and 3(c) during the six-month period
preceding the effective date of your resignation had you remained employed
during such period, the Company may terminate your employment prior to the
expiration of such six-month period without triggering any rights to or
eligibility for severance, including without limitation those payments and
benefits described under Sections 3(d)(i) or 3(d)(ii).

 

5.             Equity Compensation.  Your outstanding equity compensation awards
shall continue to be governed pursuant to the terms of the applicable grant
agreements and you shall be eligible to be considered for equity compensation
awards during each year of the Term at the discretion of the Board (or an
appropriate committee thereof).

 

11

--------------------------------------------------------------------------------


 

6.             Contingencies.  Your continued employment pursuant to this
Agreement is contingent upon you timely providing the Company with any legally
required proof of your identity and authorization to work in the United Kingdom
effective upon your relocation to the United Kingdom.

 

7.             Relocation Expenses.

 

(a)           The Company will reimburse you for your actual reasonable
relocation expenses that incurred after the Effective Date in relocating from
the United States to the United Kingdom in an aggregate amount not to exceed
$35,000.  You must submit your request for reimbursement for all such expenses
(with appropriate supporting documentation and receipts) to the Company by not
later than June 15, 2012 and you will receive reimbursement for validly incurred
amounts within 60 days of the Company’s receipt of your reimbursement request. 
No expenses will be reimbursed which are incurred after the earlier of (i) your
Termination Date or (ii) May 30, 2012.

 

(b)           In addition, in the event of a reimbursement or benefits payable
under this Section 7 that constitutes an item of deferred compensation that is
subject to Section 409A, (i) the amount of expense reimbursement in one calendar
year can in no way affect the amount of reimbursement in another calendar year
for you; (ii) in all events such reimbursement(s) must be made no later than the
last day of the year following the calendar year in which the expense is
incurred; and (iii) no such reimbursement(s) may be subject to liquidation for
cash or exchange for another benefit.

 

8.             Confidential Information.  As an employee of the Company, you
will have access to certain confidential information of the Company and you may,
during the course of your employment or thereafter, develop certain information
or inventions which will be the property of the Company.  By signing this
Agreement, you reaffirm your obligations and continued compliance with the RealD
Employee Invention Assignment and Confidentiality Agreement (the
“Confidentiality Agreement”) which you previously executed.

 

9.             Covenants.  You agree to timely and fully comply with all of the
covenants set forth in this Section 9 and further understand and agree that such
covenants shall survive any termination of your employment and termination or
expiration of this Agreement.

 

(a)           Return of Company Property.  On your Termination Date, or at any
other time as required by the Company, you will immediately surrender to the
Company all Company property, including but not limited to Confidential
Information (as such term is defined herein and in the Confidentiality
Agreement), keys, key cards, computers, telephones, pagers, credit cards,
automobiles, equipment, and/or other similar property of the Company.

 

(b)           Non-disparagement.  You will not at any time during the period of
your employment with the Company and during any period in which you are
receiving

 

12

--------------------------------------------------------------------------------


 

severance payments under Section 3(d), make (or direct anyone else to make) any
disparaging statements (oral or written) about the Company, or any of its
affiliated entities, officers, directors, employees, stockholders,
representatives or agents, or any of the Company’s products or services or
work-in-progress, that are harmful to their businesses, business reputations or
personal reputations.

 

(c)           Cooperation.  You agree that, upon the Company’s request and
without any payment therefore, you shall reasonably cooperate with the Company
(and be available as necessary) after the Termination Date in connection with
any matters involving events that occurred during your period of employment with
the Company.

 

(d)           Amounts Due.  You will fully pay off any outstanding amounts owed
to the Company no later than their applicable due date or within thirty (30)
days of the Termination Date (if no other due date has previously been
established).  Within thirty (30) days of the Termination Date, you will submit
any outstanding business expense reports to the Company for business expenses
incurred prior to the Termination Date.

 

(e)           Company Resources.  As of the Termination Date, you will no longer
represent that you are an officer, director or employee of the Company or any
Company affiliate and you will immediately discontinue using the Company mailing
address, telephone, facsimile machines, voice mail and e-mail.

 

(f)            Notice of New Employment.  You will provide written notice to the
Company within three (3) business days after the date that you agree to accept
new full or part time employment or agree to provide consulting or other
services to another entity or venture.

 

(g)           Representations.  You represent that you have not entered into any
agreements, understandings, or arrangements with any person or entity that you
would breach as a result of, or that would in any way preclude or prohibit you
from entering into, this Agreement with the Company or performing any of the
duties and responsibilities provided for in this Agreement.  You represent that
you do not possess any confidential, proprietary business information belonging
to any other entity, and will not use any confidential, proprietary business
information belonging to any other entity in connection with your employment
with the Company.  You represent that you are not resigning employment or
relocating any residence in reliance on any promise or representation by the
Company regarding the kind, character, or existence of such work, or the length
of time such work will last, or the compensation therefor.

 

(h)           Clawback Policy.  Without limiting the requirement in Section 1
that you will strictly adhere to and obey Company policies, you understand and
agree that the Company has a policy on the recoupment of compensation which the
Company may in its discretion amend from time to time (“Clawback Policy”).  As a
result, you may be required to repay to the Company certain previously paid
compensation (that was earned

 

13

--------------------------------------------------------------------------------


 

or accrued on or after April 1, 2010) in accordance with any such Clawback
Policy and/or in accordance with applicable law.

 

(i)            Violations.  You acknowledge that (i) upon a violation of any of
the covenants contained in this Section 9; or (ii) if the Company is terminating
your employment for Cause as provided under this Agreement, the Company would
sustain irreparable harm as a result and that the Company would not have entered
into this Agreement without such restrictions, and, therefore, you agree that in
addition to any other remedies which the Company may have, the Company shall be
entitled, without bond of any kind, to seek equitable relief including specific
performance and injunctions restraining you from committing or continuing any
such violation.

 

10.           Entire Agreement.  This Agreement and its attachments, the
Confidentiality Agreement, and the plans and agreements governing your equity
and bonus compensation, and any other agreements referenced herein, as amended
or superseded from time to time, contain the entire agreement between you and
the Company regarding their terms and supersede any and all prior written or
oral understandings including without limitation your May 25, 2010 employment
agreement with the Company.  Except as otherwise provided herein, this Agreement
may not be amended or modified except in a writing, executed by you and a duly
authorized officer of the Company other than yourself.  This Agreement may be
executed by facsimile signatures and in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same
instrument.  Notwithstanding the foregoing, with respect to your Director
Services Agreement and any other agreements related to your employment with
RealD Europe Limited dated November 2008 (collectively, “RealD Europe
Agreement”), Clauses 12, 14, 18 with respect to your employment in the United
Kingdom, and Schedule 2 thereof, will continue in full force and effect.  Clause
13 of the RealD Europe Agreement RealD Europe Limited remains effective for any
intellectual property, inventions and patents made or acquired by you prior to
May 25, 2010.

 

11.           Choice of Law; Severability; Waiver.  This Agreement will be
governed by the laws of the State of California, United States, without
reference to the conflict of law provisions thereof.  If any provision of this
Agreement, or portion thereof, shall be held invalid or unenforceable by a court
of competent jurisdiction, such invalidity or unenforceability shall attach only
to such provision or portion thereof, and shall not in any manner affect or
render invalid or unenforceable any other provision, or portion thereof, of this
Agreement.  For the avoidance of doubt, the laws of England shall not apply to
your employment or termination in, or transfer to, or from the United States. 
You will remain responsible for any taxes or reporting obligations, if any,
under the laws of England for any income or benefits received by you.  No breach
of any provision hereof can be waived unless in writing.  Waiver of any one
breach of any provision hereof will not be deemed to be a waiver of any other
breach of the same or any other provision of this Agreement.

 

12.           Successors and Assigns.  The Company may assign this Agreement to
any successor (whether by amalgamation, merger, consolidation, sale of assets,
purchase or otherwise) to all or substantially all of the equity, assets or
business of the Company, and this Agreement will be

 

14

--------------------------------------------------------------------------------


 

binding upon and inure to the benefit of such successors and assigns, including
any successor entity.  You may not assign this Agreement or your obligations
hereunder.

 

13.           Notice.  Any and all notices required or permitted to be given to
you or the Company pursuant to the provisions of this Agreement will be in
writing, and will be effective and deemed to provide such party sufficient
notice hereunder on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States; (iii) three
(3) business days after deposit in the United States mail by certified mail
(return receipt requested) for United States deliveries.  All notices that the
Company is required to or may desire to give you that are not delivered
personally will be sent with postage and/or other charges prepaid and properly
addressed to you at your home address of record with the Company, or at such
other address as you may from time to time designate by one of the indicated
means of notice herein.  All notices that you are required to or may desire to
give to the Company that are not delivered personally will be sent with postage
and/or other charges prepaid and properly addressed to the Company’s General
Counsel at its principal office, or at such other office as the Company may from
time to time designate by one of the indicated means of notice herein.

 

14.           Withholding and Taxes.  The Company shall have the right to
withhold and deduct from any payment hereunder any foreign, federal, state or
local taxes of any kind required by law to be withheld with respect to any such
payment.  The Company (including without limitation members of the Board) shall
not be liable to you or other persons as to any unexpected or adverse tax
consequence realized by you and you shall be solely responsible for the timely
payment of all taxes arising from this Agreement that are imposed on you.

 

15.           Section 409A.  The payments under this Agreement are intended to
be exempt from the application of Section 409A pursuant to the “short-term
deferral” exception and “separation pay plan” exception under Section 409A to
the fullest extent possible.  Each individual payment provided under Sections
3(d), 4(d) or 4(e) is intended to be a separate payment and not a series of
payments for purposes of Section 409A.  Anything in this Agreement to the
contrary notwithstanding, if the severance payment above constitutes an item of
nonqualified deferred compensation subject to Section 409A, the Company and you
shall take all steps necessary (including with regard to any post-termination
services you may perform) to ensure that any such termination constitutes a
“separation from service” within the meaning of Section 409A.  In addition, if
you are deemed at the time of your “separation from service” to be a “specified
employee” within the meaning of that term under Section 409A and to the extent
delaying commencement of payment of nonqualified deferred compensation (that is
payable on account of your separation from service) is required in order to
avoid the imposition of taxes under Section 409A, then all such payments and
benefits will instead be paid to you in a lump sum without interest on the
earlier of (a) the first business day of the seventh month following your
“separation from service” or (b) five business days after the date the Company
receives written confirmation of your death.  It is intended that payments under
this Agreement will be exempt from or comply with Section 409A, but the Company
makes no representation or covenant to ensure that the payments under this
Agreement are exempt from, or compliant with, Section

 

15

--------------------------------------------------------------------------------


 

409A, and will have no liability to you or any other party if a payment under
this Agreement that is intended to be exempt from, or compliant with,
Section 409A is not so exempt or compliant.

 

16.           Exhibits.  All Exhibits attached to this Agreement shall be
incorporated herein by this reference as though fully set forth herein.

 

A duplicate original of this Agreement is enclosed for your records.  If you
decide to accept the terms of this Agreement, please sign the enclosed copy of
this Agreement.  Your signature will acknowledge that you have read and
understood and agreed to the terms and conditions of this Agreement.  Should you
have anything else that you wish to discuss, please do not hesitate to contact
me.

 

 

 

Sincerely,

 

 

 

RealD Inc.

 

 

 

 

 

By:

/s/ Michael V. Lewis

 

 

Michael V. Lewis

 

 

Chief Executive Officer

 

16

--------------------------------------------------------------------------------


 

I have read, understand, and accept this Agreement.  Furthermore, in choosing to
accept this Agreement, I agree that I am not relying on any representations,
whether verbal or written, except as specifically set out within this Agreement.

 

 

/s/ Robert Mayson

 

Employee Signature

 

 

 

 

 

Robert Mayson

 

Printed Name

 

 

 

 

 

Date:  April 18, 2012

 

 

 

 

 

Enclosures:

Duplicate Original Letter

 

 

17

--------------------------------------------------------------------------------